Luke, J.
The evidence authorized the verdict in favor of the plaintiff, and for none of the reasons pointed out in the record did the court err in overruling the motion for a new trial; nor is any error shown by the exceptions pendente lite.
The motion of the defendant in error for damages on account of bringing the case to this court for delay is denied.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.

W. II. Terrell, for plaintiff in error.
Tye, Peeples & Tye, John L. Tye Jr., contra.